Citation Nr: 1428744	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  08-36 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of April 2001 cervical spine surgery at a VA medical facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active military service from July 1972 to July 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO denied compensation benefits, pursuant to 38 U.S.C.A. § 1151, for additional disability as a result of April 2001 cervical spine surgery at a VA medical facility.  The Veteran filed a notice of disagreement (NOD) in July 2005, and the RO issued a statement of the case (SOC) in November 2008. The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later that month in November 2008. 

In April 2009, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence, along with a signed waiver of his right to have this evidence initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

In January 2013, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development and adjudication.  After completing the requested development, the RO/AMC continued to deny this claim (as reflected in a November 2011 supplemental statement of the case (SSOC)), and returned the matter to the Board for further consideration.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the Virtual VA file reveals a May 2014 Appellate Brief.  The remaining documents are either duplicative or irrelevant to the current claim.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided has been accomplished.

2.  The only competent, probative medical opinion to address the questions of whether the Veteran has additional disability resulting from a April 2001 cervical spine surgery that was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA physicians, or an event not reasonably foreseeable in connection with VA medical treatment, weighs against the claim.


CONCLUSION OF LAW
	
The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of  a April 2001 cervical spine surgery are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.   

Although section 1151 claims are not service connection claims, disability benefits under that section are awarded as if service connected.  Hence, pertinent to this claim, VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, medical nexus (here between the disability and VA medical or surgical treatment), degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this appeal, in a June 2004 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his section 1151 claim based on VA treatment, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The May 2005 RO rating decision on appeal reflects the initial adjudication of the claim after issuance of that letter.  Hence, the June 2004 letter met all four of Pelegrini's content of notice requirements, as well as the VCAA's timing of notice requirement.  

In addition, a February 2010 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the February 2010 letter and opportunity for the Veteran to respond, the November 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, post-service VA treatment records, post-service private treatment records, as well as the report of a June 2010 VA examination.  Also of record and considered in connection with the appeal is the transcript of the April 2009 Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.,  The Board also finds that no additional RO action to further develop the record in connection with claim decided herein, prior to appellate consideration, is required.

As regards the Board hearing in April 2009, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R.
§ 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the circumstances of the Veteran's April 2001 surgery, and whether any treatment providers had related any subsequent neurological difficulties to this surgery.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id.at 497.  Although the undersigned did not explicitly suggest the submission of particular evidence, as noted below, following the hearing, the claim on appeal was remanded for further development; hence, the Veteran was not prejudiced by any omission in this regard.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient. 

Pursuant to the January 2010 remand following the hearing, additional VA treatment records, dated from August 2001 through September 2011, were secured and associated with the claims file.  Furthermore, additional notice regarding the Veteran's claim was sent in February 2010 and a VA examination and opinion in this case was obtained  in June 2010.  Hence, the Board's prior remand directives have been fulfilled, to the extent possible, and no further RO action in this regard is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board further notes that neither the Veteran nor his representative has identified, and the record does not suggest, that there are any additional, outstanding records necessary to decide the claim on appeal.  

Notably, a February 2009 VA treatment record shows that the Veteran is in receipt of Social Security disability benefits.  However, in April 2009 correspondence, the Veteran wrote that this award was based on his psychiatric difficulties and not due to the claimed residuals of his April 2001 cervical spine surgery.  Therefore, the Board has determined that it is not necessary to request records from the Social Security Administration (SSA).  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant ").

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

38 U.S.C.A. § 1151 affords compensation benefits for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  See also 38 C.F.R. § 3.361 (2013) .

To determine whether a Veteran has an additional disability, VA compares his condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to his condition after such care, treatment, or examination has stopped.  VA considers each involved body part separately.  See 38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a Veteran's additional disability.  Merely showing that he received care, treatment, or examination and that he has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(3).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without a Veteran's or, in appropriate cases, his representative's informed consent.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Summarizing the pertinent facts and contentions with the above legal criteria in mind, the record reflects that, in April 2001, the Veteran underwent a cervical anterior diskectomy and fusion at a VA medical facility.  During the April 2009 Board hearing, he said that, prior to the surgery, he had no neck pain and that the only problems he had involved his right wrist.  He said that he was told he needed to have the surgery or he would become quadriplegic.  After the surgery, he said that he developed neck pain, facial numbness, and slurred speech.

Prior to the surgery, the report of a June 2000 VA examination reflects that the Veteran had extensive degenerative changes with degenerative disc disease (DDD) at the C5-6 and C6-7 levels with foraminal encroachment at multiple levels.  He complained of right wrist tremors, which were believed to be either psychiatric in origin or malingering.  Notably, a subsequent February 2002 private treatment record shows that the Veteran had injured his neck at a construction site 18 years earlier (approximately 1984).  In February 2001, Dr. Ogren (the June 2000 VA examiner) opined that the Veteran was unemployable due to myelopathy and the potential for irreversible spinal cord injury. 

Post surgery, private medical records from Butler Medical Associations reflect that the Veteran had several episodes involving slurred speech and facial numbness.  The symptoms were initially thought to be a result of stroke, but computed tomography (CT) scans of the brain were negative.  In March 2002, a private medical record from Allegheny Neurological Associates reflects that the Veteran's cranial nerves were intact; muscle strength was 5/5 in the upper and lower extremities, and deep tendon reflexes were 2+ bilaterally.  In November 2002, Dr. Ogren, a VA neurologist, found no neurological or functional impairment.  A February 2003 private treatment record from Butler notes that the Veteran's psychiatrist had decreased the Veteran's Depakote, thinking that the slurred speech could be a reaction from the medication.

An examination to obtain medical findings/opinions to assist in the adjudication of the Veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151 was requested in the January 2010 remand; the requested examination was performed in June 2010.  The report of examination indicates that the claims file was reviewed.  Following a review of the pertinent history contain therein and interview and examination of the Veteran, the examiner noted that, in approximately 2000, the Veteran was having evaluation for the right wrist condition and, during the reflex examination, it was noted that he had hyperactive reflexes.  The June 2010 VA examiner also noted the following pertinent details:  

1- The Veteran had an initial MRI (magnetic resonance imaging) scan of the cervical spine in June 2000.  It was felt that this had been a partial study due to movement.  It was noted that he had cervical stenosis and C3-C4 herniated disc.  
2- Follow-up MRI of the cervical spine from February 2001 revealed straightening of the normal cervical spine, C3-C4 small midline left site osteophyte, with minimal neural canal stenosis.  There was degenerative change in the C4-C5 and C5-C6.  However, the issue which affected the Veteran's care was an area of frayed segment within the cord at C5-C6 indicative of myelomalacia.  It was felt that this may reflect the degree of neural canal stenosis at this level, at C6-C7 at the midline, and right posterior lateral osteophyte producing mild right neural foraminal stenosis.  
3- He was seen by Neurosurgery in October 2000 for initial consultation.  He also underwent a C3-C4 and C5-C6 anterior cervical discectomy and fusion with Allograft and plating for the cervical myelopathy.  This procedure was performed in April 2001.  
4- Post-operative notes in May and June 2001 all indicated that the Veteran was stable.  They indicated no hyperflexia or clonus.  There was no post-operative wound complications.  
5- Following the surgery, the Veteran was in need of additional medical care.  He had several evaluations for pain management with no relief.  A January 2002 note from Dr. Bonaroti documented that the Veteran underwent anterior cervical discectomy and fusion for severe cervical stenosis, early myelopathy, and signs of myelomalacia.  It was noted that, at the time the Veteran was evaluated with Dr. Bonaroti, the Veteran had no cerebellar signs and a normal gait.  It was noted that the Veteran had tremors of the right upper extremity.  However, while it was not stated by Dr. Bonaroti, it did not appear that he was concerned as to any untoward effects from the cervical spine surgery.  It appeared that one of the main issues of concern with the Veteran was ongoing tremors of the right upper extremity.  
6- Also reviewed was the April 2001 operative note documenting that the Veteran underwent cervical myelopathy at C3-C4 and C5-C6.  This noted that while the Veteran had normal bowel and bladder function, his gait had recently deteriorated to the point where he was stumbling and tripping.  It was noted that intraoperative surgical findings were remarkable for significant indentation and compression on the left side of the thecal sac and spinal cord.  This note was dictated by Dr. Witham.  
7- In the Veteran's April 2004 claim for compensation pursuant to section 1151 the Veteran reported that he had ongoing problems in his neck area.  He also stated that he suffered from paralysis of his left arm and could not feel his left fingers at times.  
8- Butler Medical Associates note of June 2004 shows that the Veteran was following up for hypertension.  The Veteran was still having shaking tremors with cervical neck pain.  Follow-up assessment was that of hypertension, laceration, evulsion type injury.  The Veteran was given a Tetanus shot and refilled his Atenolol.
9- In the January 2010 Board remand, it was requested that a physician identify all current disabilities involving the Veteran's complaints of cervical spine pain, facial numbness, and slurred speech, and mentor an opinion as to whether it is at least as likely as not that the Veteran incurred additional disability as a result of the April 2001 cervical spine surgery and, if so, whether this was due to careless, negligence, lack of proper skill, judgment, or similar incidents of fault on the part of VA, or if the event was not reasonably foreseeable.  
10- The Veteran's testimony during the April 2009 Board hearing regarding his claimed disabilities as a result of the April 2001 cervical spine surgery.
11- A March 2009 VA cervical radiograph reveals anterior fusion of C3-C4 and C5-C6 with dual plates and screw.  There were no hardware related complications noted and there were degenerative changes at C6-C7 with marginal osteophyte formation.  

It was further noted that, during the June 2010 VA examination, the Veteran stated that a few years after his cervical spine surgery, he was visiting his primary care practitioner, Dr. Shear, and developed abrupt dysarthria, aphasia, slurred face, and slumped to the left.  He had a CT scan of the head and a chest X-ray at Butler Hospital which, according to the Veteran were negative.  The Veteran stated that he had not had any additional imaging of the head and no further neurological consultation.  He stated that in retrospect, his neurological symptoms developed three to six months after the initial cervical spine surgery.

On physical examination, the Veteran reported Axion neck pain and left neck pain, which he described as sharp and knife-like at times.  On neurological examination, cranial nerves II through XII were intact.  There was no anesthesia in light touch of the face distributions of the sensory cranial nerves.  Facial musculature revealed normal facial pattern.  There was no facial droop and no fold flattening.  Spinal accessory nerve was strong as assessed by motor function testing.  Motor examination in the bilateral upper and lower extremities revealed 5/5 strength.  He had a fused right wrist which limited his range of motion but his strength was good and was 4/5 in the area of effusion.  Strength in the lower extremities was 5/5.  There was no neurosensory loss in the upper or lower extremities.  Deep tendon reflexes in the upper extremities were 2+ and were symmetrical.  Lower extremity deep tendon reflex revealed right patellar jerk to be 3+ with one to two beats of ankle clonus.  Left knee jerk was 2+ with one to two beats of ankle clonus.  Ankle reflexes were 2+ and were symmetrical.  Posture, gait, and coordination were all normal.  Romberg CT scan of the head revealed atrophy consistent with age.  There was no evidence of a stroke.  The diagnosis was cervical myelopathy, stable, with loss of functionality on range of motion of the neck.  

Regarding the Veteran's claimed neurological deficits, the examiner wrote that there was no evidence of a previous cerebrovascular accident.  There was also no evidence of facial palsy, or any other cranial nerve dysfunction.  The examiner was asked to opine as to whether or not there was any current disability and as to whether the Veteran's ongoing symptoms were due to or a result of the April 2001 cervical spine surgery.  The examiner wrote that it was expected that the Veteran would have residual pain and discomfort in the cervical spine and that was an expected natural history of the disorder for which he had the surgery.  Most cases of cervical myelopathy requiring surgery with fixation leave the individual with a degree of residual disability and, while his is significant, it is no unexpected.  It was one of the risks of the condition which he had, and the procedure which he had.  Thus, the examiner opined that no current disability following the April 2001 cervical spine surgery was due to carelessness, negligence, or lack of proper skill, error in judgment, or similar incidence of fault on the part of VA.  

As the June 2010 VA examiner provided a detailed opinion, based on review of the claims file and examination and interview of the Veteran, the Board finds that the opinion provided is probative as on the matters of whether, as a result of the April 2001 cervical spine surgery and follow up care, the Veteran incurred additional disability due to "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment or an event not reasonably foreseeable."  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (holding that it is the responsibility of the Board to assess the credibility and weight to be given evidence); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).Thus, the only competent, persuasive opinion to address the 38 U.S.C.A. § 1151 claim weighs against the claim, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any medical opinion that, in fact, supports this claim. 

Furthermore, to whatever extent the Veteran and/or his representative  attempt(s) to establish the Veteran's entitlement to compensation under U.S.C.A. § 1151 on the basis of lay assertions, alone, such attempt must fail.  

The Board acknowledges that lay assertions may serve to support a claim for service connection with respect to the occurrence of lay observable events or the presence of disability or symptoms of disability subject to lay observation (see, e.g., Jandreau v. Nicholson, 492 F.3d. 1372 (2007)), and that lay persons may be  competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011)).  However, in this case, the specific matters of whether the Veteran has additional disability resulting from VA cervical spine surgery, and, if so, whether such disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA physicians, or an event not reasonably foreseeable, fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377, note 4 (lay persons are not competent to diagnose cancer). 

As neither the Veteran nor is representative is shown to be other than a layperson without appropriate training and expertise, neither is  competent to render a probative (i.e., persuasive) opinion on the complex medical matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from an April 2001 cervical spine surgery and follow-up care must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of April 2001 cervical spine surgery is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


